ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-205, concluding that HARVEY H. ROTH-MAN of WAYNE, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.8(a) (improper business transaction with a client), RPC 1.15(a) (failure to safeguard funds), RPC 1.15(b) (failure to promptly deliver funds to a third person), RPC 1.15(d) (record-keeping violations), and RPC 5.3(a) and (b) (failure to properly supervise a non-lawyer), and good cause appearing;
It is ORDERED that HARVEY H. ROTHMAN is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.